                   Case 20-12522-JTD         Doc 857       Filed 12/16/20        Page 1 of 18




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )   Chapter 11
                                                              )
MALLINCKRODT PLC, et al.,                                     )   Case No. 20-12522 (JTD)
                                                              )
                   Debtors.1                                  )   (Jointly Administered)
                                                              )
                                                              )   Obj. Deadline: Jan. 5, 2021 at 4:00 p.m. (ET)
                                                              )

     FIRST MONTHLY APPLICATION OF RICHARDS, LAYTON & FINGER, P.A.
     FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
    FOR REIMBURSEMENT OF EXPENSES AS CO-COUNSEL TO THE DEBTORS
    FOR THE PERIOD FROM OCTOBER 12, 2020 THROUGH OCTOBER 31, 2020

Name of Applicant:                                           Richards, Layton & Finger, P.A.

Authorized to Provide Professional Services to:              the above-captioned debtors and
                                                             debtors in possession

Date of Retention:                                           November 19, 2020, nunc pro tunc
                                                             to October 12, 2020

Period for which compensation
and reimbursement are sought:                                October 12, 2020 through October 31, 2020

Amount of Compensation sought as actual,
reasonable, and necessary:                                   $437,827.20 (80% of $547,284.00)

Amount of Expense Reimbursement sought
as actual, reasonable, and necessary:                        $10,259.61

This is a(n): X monthly           ___ interim                 final application

Prior Applications Filed: None.




1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
    and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The debtors’ mailing address is 675
    McDonnell Blvd., St. Louis, Missouri 63042.



RLF1 24332863v.1
                   Case 20-12522-JTD    Doc 857     Filed 12/16/20     Page 2 of 18




                            COMPENSATION BY PROFESSIONAL
                        OCTOBER 12, 2020 THROUGH OCTOBER 31, 2020

 Name of Professional         Position, year assumed       Hourly      Total       Total
     Individual              position, prior relevant   Billing Rate   Hours    Compensation
                                experience, year of      (including    Billed
                                obtaining relevant        changes)
                                license to practice
                             Joined firm as associate
                             in 1993. Director in
Mark D. Collins                                           $1,050        11.6          $12,180.00
                             1998. Member of DE
                             Bar since 1991.
                             Joined firm as associate
                             in 1990. Director in
Robert J. Stearn, Jr.                                      $975         119.9     $116,902.50
                             1998. Member of DE
                             Bar since 1990.
                             Joined firm as associate
                             in 1999. Director in
Michael J. Merchant                                        $875         95.9          $83,912.50
                             2006. Member of DE
                             Bar since 1999.
                             Joined firm as associate
                             in 2010. Director in
Amanda R. Steele                                           $750         40.2          $30,150.00
                             2018. Member of DE
                             Bar since 2010.
                             Joined firm as associate
                             in 2003. Counsel in
Jason M. Madron                                            $700          0.1             $70.00
                             2011. Member of DE
                             Bar since 2003
                             Joined firm as associate
Robert C. Maddox             in 2009. Member of DE         $665         183.3     $121,894.50
                             Bar since 2009.
                             Joined firm as associate
Brendan J. Schlauch          in 2014. Member of DE         $595         29.6          $17,612.00
                             Bar since 2015.
                             Joined firm as associate
Christopher M. De Lillo      in 2016. Member of DE         $550         35.6          $19,580.00
                             Bar since 2017.
                             Joined firm as associate
Sarah E. Silveira            in 2018. Member of DE         $445         31.9          $14,195.50
                             Bar since 2018.
                             Joined firm as associate
Garrett S. Eggen             in 2019. Member of DE         $400         52.5          $21,000.00
                             Bar since 2019.
                             Joined firm as associate
Huiqi Vicky Liu                                            $400         56.9          $22,760.00
                             in 2020.

                                                2
RLF1 24332863v.1
                   Case 20-12522-JTD    Doc 857     Filed 12/16/20       Page 3 of 18




 Name of Professional         Position, year assumed         Hourly      Total       Total
     Individual              position, prior relevant     Billing Rate   Hours    Compensation
                                experience, year of        (including    Billed
                                obtaining relevant          changes)
                                license to practice
                             Joined firm as associate
James F. McCauley                                            $400         57.1          $22,840.00
                             in 2020.
Chandler R. Elliott-         Joined firm as associate
Fehle                        in 2020.                        $400         61.2          $24,480.00
                             Paralegal since 1995.
Ann Jerominski                                               $295         28.3           $8,348.50
                             Joined firm in 2000.
                             Paralegal since 2000.
Barbara J. Witters                                           $295         16.4           $4,838.00
                             Joined firm in 2000.
                             Paralegal since 2007.
M. Lynzy McGee                                               $295         62.5          $18,437.50
                             Joined firm in 2016.
                             Paralegal since 2002.
Rebecca V. Speaker                                           $295         18.8           $5,546.00
                             Joined firm in 2001.
                             Paralegal since 1999.
Susan A. Sherman                                             $295          8.6           $2,537.00
                             Joined firm in 2019.
TOTAL                                                                     910.4     $547,284.00

                                                        Grand Total                 $547,284.00
                                                        Attorney Compensation       $507,577.00
                                                        Total Attorney Hours        775.8
                                                        Blended Rate                $654.26




                                                3
RLF1 24332863v.1
                   Case 20-12522-JTD    Doc 857   Filed 12/16/20   Page 4 of 18




                         COMPENSATION BY PROJECT CATEGORY
                       OCTOBER 12, 2020 THROUGH OCTOBER 31, 2020


                     Project Category                   Total Hours         Total Fees
 Case Administration (A)                                            59.2          $25,735.50
 Creditor Inquiries (B)                                               0.4           $300.00
 Meetings (C)                                                         0.0              $0.00
 Executory Contracts/Unexpired Leases (D)                             0.0              $0.00
 Automatic Stay/Adequate Protection (E)                               3.9          $2,318.50
 Plan of Re-Organization/Disclosure Statement (F)                     4.7          $2,342.50
 Use, Sale, Lease of Assets (G)                                       9.2          $4,530.00
 Cash Collateral/DIP Financing (H)                                    8.1          $4,780.00
 Claims Administration (I)                                            4.2          $2,584.50
 Court Hearings (J)                                                 95.6          $66,350.50
 General Corporate/Real Estate (K)                                    0.1            $75.00
 Schedules/SOFA/U.S. Trustee Reports (L)                            35.3          $27,840.50
 Employee Issues (M)                                                17.0           $7,623.00
 Environmental (N)                                                    0.0              $0.00
 Tax Issues (O)                                                       5.9          $3,224.00
 Litigation/Adversary Proceedings (P)                              531.4      $333,149.00
 RL&F Retention (Q-1)                                               73.5          $31,466.50
 Retention of Others (Q-2)                                          39.7          $25,088.00
 RL&F Fee Applications (R-1)                                          1.1           $520.00
 Fee Applications of Others (R-2)                                   12.4           $5,690.50
 Vendor/Supplies (S)                                                  6.2          $2,616.00
 Non-Working Travel (T)                                               0.0             $0.00
 Utilities (U)                                                        1.3           $600.00
 Insurance (V)                                                        1.2           $450.00
 TOTAL                                                             910.4      $547,284.00




                                              4
RLF1 24332863v.1
                   Case 20-12522-JTD   Doc 857        Filed 12/16/20   Page 5 of 18




                                  EXPENSE SUMMARY
                       OCTOBER 12, 2020 THROUGH OCTOBER 31, 2020


        Expense Category                   Service Provider                  Total Expenses
                                            (if applicable)
 Facsimile                                                                                $0.00
 Conference Calling                                                                    $2,235.00
 Long Distance Telephone                                                                   $0.00
 In-House Reproduction            Duplicating: 0 @ $.10 pg.                             $369.20
 (Duplication/Printing)           Printing: 3,692 @ $.10 pg.
 Outside Reproduction                                                                  $1,238.50
 Legal Research                                                                        $3,365.15
 Filing/Court Fees                Pro hac vice fees                                     $100.00
 Court Reporting                                                                           $0.00
 Travel Expenses                                                                           $0.00
 Inside Courier & Expense                                                                  $0.00
 Carriers
 Outside Courier & Expense                                                              $225.30
 Carriers
 Postage                                                                                  $0.00
 Binding                                                                                $848.25
 Business Meals                                                                            $0.00
 Document Retrieval                                                                     $447.50
 Record Retrieval                                                                         $0.00
 Professional Services                                                                   $23.78
 Overtime                         See attached overtime chart                          $1,406.93
 Room Rental                                                                               $0.00
 Equipment Rental                                                                          $0.00
 Stationery Supplies                                                                      $0.00
 TOTAL                                                                                $10,259.61




                                                5
RLF1 24332863v.1
                   Case 20-12522-JTD     Doc 857      Filed 12/16/20    Page 6 of 18




                                 SECRETARIAL OVERTIME DETAIL
   Date              Secretary               Description of Work Performed               Total
                                                                                        Amount
10/12/2020 Sandra Roberts           Assist with adding defendants to adversary
                                    proceeding
10/16/2020 Sandra Roberts           Assist with preparation of RLF retention
                                    application
10/17/2020 Sandra Roberts           Assist with preparation of RLF retention
                                    application
10/21/2020 Lesley Morris            Prepare for filing adversary complaint, exhibits,
                                    supplement motion to injunction and brief for
                                    supplemental injunction motion
 TOTAL                                                                                  $1,406.93




                                                  6
RLF1 24332863v.1
                   Case 20-12522-JTD         Doc 857       Filed 12/16/20        Page 7 of 18




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )   Chapter 11
                                                              )
MALLINCKRODT PLC, et al.,                                     )   Case No. 20-12522 (JTD)
                                                              )
                   Debtors.1                                  )   (Jointly Administered)
                                                              )
                                                              )   Obj. Deadline: Jan. 5, 2021 at 4:00 p.m. (ET)
                                                              )

     FIRST MONTHLY APPLICATION OF RICHARDS, LAYTON & FINGER, P.A.
            FOR ALLOWANCE OF COMPENSATION FOR SERVICES
           RENDERED AND FOR REIMBURSEMENT OF EXPENSES AS
         CO-COUNSEL TO THE DEBTORS AND DEBTORS IN POSSESSION
     FOR THE PERIOD FROM OCTOBER 12, 2020 THROUGH OCTOBER 31, 2020

                   Pursuant to sections 330 and 331 of title 11 of the United States Code, §§ 101-

1532 (the “Bankruptcy Code”), rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure of

the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), the Order

Establishing Procedures for Interim Compensation and Reimbursement of Professionals, dated

December 9, 2020 [Docket No. 770] (the “Interim Compensation Order”), Richards, Layton &

Finger, P.A. (“RL&F”) hereby files this First Monthly Application of Richards, Layton &

Finger, P.A. for Allowance of Compensation for Services Rendered and for Reimbursement of

Expenses as Co-Counsel to the Debtors and Debtors in Possession for the Period from October

12, 2020 through October 31, 2020 (the “Application”). By the Application, RL&F seeks a

monthly allowance pursuant to the Interim Compensation Order with respect to the sums of

$547,284.00 as compensation and $10,259.61 for reimbursement of actual and necessary


1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
    and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The debtors’ mailing address is 675
    McDonnell Blvd., St. Louis, Missouri 63042.



RLF1 24332863v.1
                   Case 20-12522-JTD      Doc 857      Filed 12/16/20   Page 8 of 18




expenses, for a total of $557,543.61 for the period October 12, 2020 through and including

October 31, 2020 (the “Compensation Period”).              In support of this Application, RL&F

respectfully represents as follows:

                                             Background

         1.        On October 12, 2020 (the “Petition Date”), the debtors in possession in the

above-captioned cases (the “Debtors”) filed voluntary petitions commencing cases for relief

under chapter 11 of the Bankruptcy Code. The Debtors continue to manage and operate their

businesses as debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

On October 27, 2020, the Office of the United States Trustee for the District of Delaware (the

“U.S. Trustee”) appointed an official committee of unsecured creditors (the “Creditors

Committee”) and an official committee of opioid related claimants (the “Opioid Claimants

Committee”) in these chapter 11 cases. No trustee or examiner has been requested in these cases.

         2.        RL&F was retained effective as of the Petition Date by this Court’s order, dated

November 19, 2020 [Docket No. 564] (the “Retention Order”). The Retention Order authorized

RL&F to be compensated on an hourly basis and to be reimbursed for actual and necessary out-

of-pocket expenses.

                                 Compensation Paid and Its Source

         3.        All services for which compensation is requested by RL&F were performed for or

on behalf of the Debtors.

         4.        Except to the extent of the retainer paid to RL&F as described in the application

seeking approval of RL&F’s employment by the Debtors during the period covered by this

Application, RL&F has received no payment and no promises for payment from any source for

services rendered or to be rendered in any capacity whatsoever in connection with the matters



                                                   2
RLF1 24332863v.1
                   Case 20-12522-JTD     Doc 857      Filed 12/16/20   Page 9 of 18




covered by this Application. There is no agreement or understanding between RL&F and any

other person other than the directors of RL&F for the sharing of compensation to be received for

services rendered in this cases.

                                           Fee Statements

         5.        The fee statement for the Compensation Period is attached hereto as Exhibit A.

This statement contains daily time logs describing the time spent by each attorney and

paraprofessional for this period. To the best of RL&F’s knowledge, this Application complies

with sections 330 and 331 of the Bankruptcy Code, the applicable Bankruptcy Rules, the

Guidelines adopted by the Office of the United States Trustee, Local Rule 2016-2, and the

Interim Compensation Order.

                                   Actual and Necessary Expenses

         6.        A summary of actual and necessary expenses and daily logs of expenses incurred

by RL&F during the Compensation Period is attached hereto as Exhibit B. RL&F charges all of

its bankruptcy clients $0.10 per page for photocopying expenses and $0.10 per page for printing

jobs.

         7.        Regarding providers of on-line legal research (e.g., LEXIS and WESTLAW),

RL&F charge all of its clients the standard usage rates these providers charge, which, due to

contractual flat fees, may not always equal RL&F’s actual cost. RL&F currently is under

contract to pay these providers a flat fee every month. Charging its clients the on-line providers’

standard usage rates allows RL&F to cover adequately the monthly flat fees it must pay to these

types of providers.

         8.        RL&F believes the foregoing rates are the market rates that the majority of law

firms charge clients for such services. In addition, RL&F believes that such charges are in



                                                  3
RLF1 24332863v.1
               Case 20-12522-JTD        Doc 857       Filed 12/16/20   Page 10 of 18




accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the ABA’s

Statement of Principles, dated January 12, 1995, regarding billing for disbursements and other

charges.

                                  Summary of Services Rendered

         9.        The directors, counsel, and associates of RL&F who have rendered professional

services in these cases are as follows: Mark D. Collins, Robert J. Stearn Jr., Michael J. Merchant,

Amanda R. Steele, Jason M. Madron, Robert C. Maddox, Brendan J. Schlauch, Christopher M.

DeLillo, Sarah E. Silveira, Garrett S. Eggen, Huiqi Vicky Liu, James F. McCauley, and Chandler

R. Elliott-Fehle. The paraprofessionals of RL&F who have provided service to these attorneys in

these cases are as follows: Ann Jerominski, Barbara J. Witters, M. Lynzy McGee, Rebecca V.

Speaker and Susan A. Sherman.

         10.       RL&F, by and through the above-named persons, has prepared and/or assisted in

the preparation of various applications and orders submitted to the United States Bankruptcy

Court for the District of Delaware (the “Court”) for consideration, advised the Debtors on a

regular basis with respect to various matters in connection with these cases, and has performed

all necessary professional services which are described and narrated in detail hereinafter.

                                  Summary of Services By Project

         11.       The services rendered by RL&F during the Compensation Period can be grouped

into the categories set forth below. These categories are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit A. The

attorneys and paraprofessionals who rendered services relating to each category are identified,

along with the number of hours for each individual and the total compensation sought for each

category, in Exhibit A attached hereto.



                                                  4
RLF1 24332863v.1
               Case 20-12522-JTD           Doc 857       Filed 12/16/20   Page 11 of 18




          A.       Case Administration/Miscellaneous Matters

                   Fees: $25,735.50       Total Hours: 59.2

                   This category includes all matters related to filing documents with the Court,

service thereof, maintenance of calendars, communications with the U.S. Trustee, review of

work in process reports, review of notices of appearance and maintaining service lists.

          B.       Creditor Inquiries

                   Fees: $300.00          Total Hours: 0.4

                   This category includes all matters related to responding to creditor inquiries.

          C.       Meetings

                   Fees: $0.00            Total Hours: 0.0

                   This category includes all matters related to preparing for and attending meetings

with the Debtors, the Creditors Committee, the Opioid Claimants Committee, individual

creditors, the U.S. Trustee, and the Debtors’ other professionals.

          D.       Executory Contracts/Unexpired Leases

                   Fees: $0.00            Total Hours: 0.0

                   This category includes all matters related to contract and lease analysis and

matters related to assumption, assignment or rejection of executory contracts and unexpired

leases.

          E.       Automatic Stay/Adequate Protection

                   Fees: $2,318.50        Total Hours: 3.9

                   This category includes all matters related to and including all motions to modify

the automatic stay, issues related to the effect of the automatic stay or pending matters, and all

other types of actions where adequate protection is the central issue.



                                                     5
RLF1 24332863v.1
               Case 20-12522-JTD           Doc 857       Filed 12/16/20   Page 12 of 18




         F.        Plan of Reorganization/Disclosure Statement

                   Fees: $2,342.50       Total Hours: 4.7

                   This category includes all matters related to review, formulation, negotiation,

preparation and promulgation of plans of reorganization, disclosure statements, and related

corporate documentation and research relating thereto.

         G.        Use, Sale, Lease of Assets

                   Fees: $4,530.00       Total Hours: 9.2

                   This category includes all matters relating to acquisitions, dispositions and other

postpetition uses of property of the estate.

         H         Cash Collateral/DIP Financing

                   Fees: $4,780.00       Total Hours: 8.1

                   This category includes all matters relating to negotiation and documentation of

the cash collateral motion and related issues.

         I.        Claims Administration

                   Fees: $2,584.50       Total Hours: 4.2

                   This category includes all matters related to and including claims administration

matters and bar date matters, including claims objections and related contested matters.

         J.        Court Hearings

                   Fees: $66,350.50      Total Hours: 95.6

                   This category includes all matters related to preparation for and attendance at

court hearings.




                                                     6
RLF1 24332863v.1
               Case 20-12522-JTD          Doc 857       Filed 12/16/20   Page 13 of 18




         K.        General Corporate/Real Estate

                   Fees: $75.00          Total Hours: 0.1

                   This category includes all matters relating to transactional, corporate governance

and related matters involving the Debtors’ business operations that are not part of a plan of

reorganization or disclosure statement.

         L.        Schedules/SOFA/U.S. Trustee Reports

                   Fees: $27,840.50      Total Hours: 35.3

                   This category includes preparation of schedules and amendments, statements of

financial affairs and amendments, operating reports and other reports required by the U.S.

Trustee or the Bankruptcy Court.

         M.        Employee Issues

                   Fees: $7,623.00       Total Hours: 17.0

                   This category includes all matters related to employee wages, benefits, collective

bargaining issues, other employee relations matters, ERISA, and retirement benefits.

         N.        Environmental

                   Fees: $0.00           Total Hours: 0.0

                   This category includes all environmental matters, other than environmental

aspects of the plan of reorganization.

         O.        Tax Issues

                   Fees: $3,224.00       Total Hours: 5.9

                   This category includes all federal and state income, property, employment, excise

and other tax matters, other than the tax aspects of the plan of reorganization.




                                                    7
RLF1 24332863v.1
                Case 20-12522-JTD         Doc 857       Filed 12/16/20    Page 14 of 18




         P.        Litigation/Adversary Proceedings

                   Fees: $333,149.00     Total Hours: 531.4

                   This category includes all matters related to litigation and adversary proceedings.

         Q-1.      RL&F Applications

                   Fees: $31,466.50      Total Hours: 73.5

                   This category includes all matters related to preparing applications to retain

RL&F and supplements thereto.

         Q-2.      Retention of Others

                   Fees: $25,088.00      Total Hours: 39.7

                   This category includes time spent reviewing applications for retention of other

professionals, objecting to the retention of other professionals and assisting other professionals

with preparing and filing retention applications.

         R-1.      RL&F Fee Applications

                   Fees: $520.00         Total Hours: 1.1

                   This category includes all time spent preparing, reviewing, filing and circulating

monthly invoices and fee applications for RL&F.

         R-2.      Fee Applications of Others

                   Fees: $5,690.50       Total Hours: 12.4

                   This category includes time spent reviewing invoices or applications of other

professionals, objecting to fees of other professionals and assisting other professionals with filing

and circulating monthly invoices and applications.




                                                    8
RLF1 24332863v.1
               Case 20-12522-JTD           Doc 857        Filed 12/16/20    Page 15 of 18




         S.        Vendor/Suppliers

                   Fees: $2,616.00        Total Hours:6.2

                   This category includes all matters related to vendors and suppliers, including

reclamation issues.

         T.        Non-Working Travel

                   Fees: $0.00            Total Hours: 0.0

                   This category includes all travel time not otherwise chargeable.

         U.        Utilities

                   Fees: $600.00          Total Hours: 1.3

                   This category includes all matters related to utility issues.

         V.        Insurance

                   Fees: $450.00          Total Hours: 1.2

                   This category includes all matters related to insurance policies or coverage.

                                          Valuation of Services

         12.       Attorneys and paraprofessionals of RL&F have expended a total of 910.4 hours in

connection with this matter during the Compensation Period, as follows:

                   ATTORNEYS                               HOURS           HOURLY RATE

                   Mark D. Collins                         11.6            $1050
                   Robert J. Stearn, Jr.                   119.9           $975
                   Michael J. Merchant                     95.9            $875
                   Amanda R. Steele                        40.2            $750
                   Jason M. Madron                         0.1             $700
                   Robert C. Maddox                        183.3           $665
                   Brendan J. Schlauch                     29.6            $595
                   Christopher M. DeLillo                  35.6            $550
                   Sarah E. Silveira                       31.9            $445
                   Garrett S. Eggen                        52.5            $400
                   Huiqi Vicky Liu                         56.9            $400
                   James F. McCauley                       57.1            $400


                                                      9
RLF1 24332863v.1
               Case 20-12522-JTD         Doc 857       Filed 12/16/20    Page 16 of 18




                   Chandler R. Elliott-Fehle            61.2            $400

                   PARAPROFESSIONALS                    HOURS           HOURLY RATE

                   Ann Jerominski                       28.3            $295
                   Barbara J. Witters                   16.4            $295
                   M .Lynzy McGee                       62.5            $295
                   Rebecca V. Speaker                   18.8            $295
                   Susan A. Sherman                     8.6             $295

The nature of the work performed by these persons is fully set forth in Exhibit A attached

hereto. These are RL&F’s normal hourly rates for work of this character. The reasonable value

of the services rendered by RL&F to the Debtors during the Compensation Period is

$547,284.00.

         13.       In accordance with the factors enumerated in section 330 of the Bankruptcy Code,

it is respectfully submitted that the amount requested by RL&F is fair and reasonable given (a)

the complexity of these cases, (b) the time expended, (c) the nature and extent of the services

rendered, (d) the value of such services, and (e) the costs of comparable services other than in a

case under this title. Moreover, RL&F has reviewed the requirements of Local Rule 2016-2 and

believes that this Application complies with that Local Rule.

                   WHEREFORE, RL&F respectfully requests that the Court authorize that for the

Compensation Period, an allowance be made to RL&F pursuant to the terms of the Interim

Compensation Order, with respect to the sum of $547,284.00 as compensation for necessary

professional services rendered (80% of which equals $437,827.20), and the sum of 10,259.61 as

100% reimbursement of actual necessary costs and expenses, for a total of $557,543.61 and that

such sums be authorized for payment and for such other and further relief as this Court may

deem just and proper.




                                                  10
RLF1 24332863v.1
               Case 20-12522-JTD   Doc 857     Filed 12/16/20   Page 17 of 18




Dated: December 16, 2020
       Wilmington, Delaware
                                     /s/ Michael J. Merchant
                                     RICHARDS, LAYTON & FINGER, P.A.
                                     Mark D. Collins (No. 2981)
                                     Michael J. Merchant (No. 3854)
                                     Amanda R. Steele (No. 5530)
                                     Brendan J. Schlauch (No. 6115)
                                     Sarah E. Silveira (No. 6580)
                                     Garrett S. Eggen (No. 6655)
                                     One Rodney Square
                                     920 North King Street
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 651-7700
                                     Facsimile: (302) 651-7701

                                     Counsel to the Debtors and Debtors in Possession




                                          11
RLF1 24332863v.1
               Case 20-12522-JTD          Doc 857     Filed 12/16/20     Page 18 of 18




          CERTIFICATION OF COMPLIANCE WITH DEL. BANKR. L.R. 2016-2

                   I, Michael J. Merchant, on this 16th day of December, 2020, certify as follows:

                   a)     I am a director with the applicant firm, Richards, Layton & Finger, P.A.

(“RL&F”), and have been admitted to appear before this Court.

                   b)     I have personally performed many of the legal services rendered by

RL&F, as counsel to the Debtors, and am thoroughly familiar with the other work performed on

behalf of the Debtors by the lawyers and other professionals of RL&F.

                   c)     I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Local Rule 2016-2, and submit that the Application substantially complies with such

rule.

                                                         /s/ Michael J. Merchant
                                                        Michael J. Merchant (No. 3854)




RLF1 24332863v.1
